TERYL RESOURCES CORP. CONSOLIDATED FINANCIAL STATEMENTS AS AT MAY 31, 2 (Stated in Canadian Dollars) INDEPENDENT AUDITORS’ REPORT To the Shareholders of Teryl Resources Corp. We have audited the consolidated balance sheets of Teryl Resources Corp. as at May 31, 2008 and 2007, and the consolidated statements of operations and comprehensive loss, cash flows, and shareholders’ equity for each of the years in the three-year period ended May 31, 2008.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at May 31, 2008 and 2007, and the results of its operations and its cash flows for each of the years in the three-year period ended May 31, 2008 in accordance with Canadian generally accepted accounting principles. Vancouver, Canada“Morgan & Company” September 26, 2008Chartered Accountants COMMENTS BY AUDITORS FOR U.S. READERS ON CANADA-U.S. REPORTING DIFFERENCES The reporting standards of the Public Company Accounting Oversight Board (United States) for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note 1 to the consolidated financial statements.Our report to the shareholders, dated September 26, 2008, is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the auditor’s report when these are adequately disclosed in the consolidated financial statements. Vancouver, Canada“Morgan & Company” September 26, 2008Chartered Accountants TERYL RESOURCES CORP. CONSOLIDATED BALANCE SHEETS (Stated in Canadian Dollars) MAY 31 2008 2007 ASSETS Current Cash $ 215,294 $ 2,947 Amounts receivable 31,665 12,515 Prepaid expenses 30,312 6,773 277,271 22,235 Advances To Related Parties (Note 8) 64,201 1 Investments (Note 4) 2,208 4,026 Equipment (Note 5) 13,283 17,269 Oil And Gas Well Interests (Note 6) - 287,936 Mineral Property Interests (Note 7) 196,855 231,086 Deferred Exploration Expenditures (Note 7) 2,932,238 2,999,743 $ 3,486,056 $ 3,562,296 LIABILITIES Current Accounts payable and accrued liabilities $ 107,364 $ 128,098 Advances from related parties (Note 8) 92,070 172,181 199,434 300,279 SHAREHOLDERS’ EQUITY Share Capital (Note 9) Authorized: 100,000,000 common shares, voting, no par value 5,000,000 preferred shares, non-voting, $1 par value Issued and outstanding: 49,587,528 (2007 – 40,862,528) common shares 12,031,827 10,839,258 Subscriptions Received - 70,000 Contributed Surplus 332,404 285,754 Accumulated Other Comprehensive Loss (1,818 ) - Deficit (9,075,791 ) (7,932,995 ) 3,286,622 3,262,017 $ 3,486,056 $ 3,562,296 Approved on Behalf of the Board of Directors: “J. Robertson” “J. Lorette” Director Director The accompanying notes are an integral part of these consolidated financial statements. TERYL RESOURCES CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Stated in Canadian Dollars) YEARS ENDED MAY 31 2008 2007 2006 Revenue Oil and gas income $ 30,749 $ 33,714 $ 27,154 Expenses Amortization 3,987 4,547 6,847 Depletion of oil and gas wells - 24,243 - Filing and regulatory fees 58,530 18,961 24,353 Foreign exchange loss (gain) 2,678 (74 ) 4,687 Management and directors’ fees 76,284 75,396 74,440 Office and sundry 27,795 21,252 14,756 Office rent and utilities 13,325 10,171 5,737 Oil and gas production, royalties and other 10,917 6,442 12,605 Professional fees 89,476 87,395 39,808 Publicity, promotion and investor relations 203,580 110,525 117,256 Secretarial and employee benefits 24,630 38,083 33,578 Stock based compensation 21,311 66,300 6,242 Telephone 11,560 8,417 6,207 Transfer agent fees 8,959 5,894 6,830 Travel, auto and entertainment 35,725 11,193 25,128 588,757 488,745 378,474 Operating Loss (558,008 ) (455,031 ) (351,320 ) Other Income (Expenses) Interest income 3,426 613 3,079 Interest expense (842 ) (741 ) (14,704 ) Oil and gas wells written off (313,483 ) - - Mineral properties written off (60,705 ) (9,381 ) (29,161 ) Exploration expenditures written off (213,184 ) (1,000 ) (38,540 ) (584,788 ) (10,509 ) (79,326 ) Net Loss For The Year (1,142,796 ) (465,540 ) (430,646 ) Unrealized Losses On Available-For-Sale Investments (649 ) - - Comprehensive Loss For The Year $ (1,143,445 ) $ (465,540 ) $ (430,646 ) Loss Per Share, Basic and diluted $ (0.03 ) $ (0.01 ) $ (0.01 ) Weighted Average Number Of Common Shares Outstanding, Basic and diluted 44,538,405 39,663,029 36,889,399 The accompanying notes are an integral part of these consolidated financial statements. TERYL RESOURCES CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in Canadian Dollars) YEARS ENDED MAY 31 2008 2007 2006 Cash Flows From Operating Activities Revenue receipts $ 28,205 $ 30,495 $ 27,343 Receipt of interest income 3,426 613 3,079 Refunds of Goods and Services Tax - 13,614 10,201 Payment of interest on debenture - - (26,749 ) Payments to suppliers for goods and services (559,350 ) (255,565 ) (404,366 ) (527,719 ) (210,843 ) (390,492 ) Cash Flows From Financing Activities Share capital issued for cash, net 1,147,908 199,151 671,250 Repayment of debenture - - (150,000 ) Related party advances (repayments) (144,311 ) 95,765 26,956 1,003,597 294,916 548,206 Cash Flows From Investing Activities Exploration expenditures (211,509 ) (41,624 ) (163,320 ) Purchase of mineral property interests (26,474 ) (34,231 ) - Purchase of equipment - (5,773 ) - Purchase of oil and gas well interests (25,548 ) (209,134 ) (103,045 ) (263,531 ) (290,762 ) (266,365 ) Increase (Decrease) In Cash For The Year 212,347 (206,689 ) (108,651 ) Cash, Beginning Of Year 2,947 209,636 318,287 Cash, End Of Year $ 215,294 $ 2,947 $ 209,636 Non-Cash Financing And Investing Activities Shares issued for mineral properties $ - $ 16,000 $ - The accompanying notes are an integral part of these consolidated financial statements. TERYL RESOURCES CORP. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY YEARS ENDED MAY 31, 2008, 2 (Stated in Canadian Dollars) ACCUMULATED OTHER SHARE CAPITAL SUBSCRIPTIONS CONTRIBUTED COMPREHENSIVE NUMBER AMOUNT RECEIVED SURPLUS LOSS DEFICIT TOTAL Balance, May 31, 2005 36,777,688 $ 9,944,335 $ 69,972 $ 175,935 $ - $ (7,036,809 ) $ 3,153,433 Stock options exercised 37,500 7,500 - 7,500 Fair value of stock options exercised - 12,776 - (12,776 ) - - - Warrants exercised 5,000 1,750 - 1,750 Private placements 2,648,000 662,000 - 662,000 Share issue costs - (4,254 ) - (4,254 ) Stock based compensation - - - 6,242 - - 6,242 Net loss for the year - (430,646 ) (430,646 ) Balance, May 31, 2006 39,468,188 10,624,107 69,972 169,401 - (7,467,455 ) 3,396,025 Shares issued for mineral properties 100,000 16,000 - 16,000 Warrants exercised 100,000 20,000 - 20,000 Private placements 1,194,340 179,151 - 179,151 Stock based compensation - - - 116,353 - - 116,353 Foreign exchange adjustments on subscriptions received - - 28 - - - 28 Net loss for the year - (465,540 ) (465,540 ) Balance, May 31, 2007 40,862,528 10,839,258 70,000 285,754 - (7,932,995 ) 3,262,017 TERYL RESOURCES CORP. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Continued) YEARS ENDED MAY 31, 2008, 2 (Stated in Canadian Dollars) ACCUMULATED OTHER SHARE CAPITAL SUBSCRIPTIONS CONTRIBUTED COMPREHENSIVE NUMBER AMOUNT RECEIVED SURPLUS LOSS DEFICIT TOTAL Balance, May 31, 2007 40,862,528 $ 10,839,258 $ 70,000 $ 285,754 $ - $ (7,932,995 ) $ 3,262,017 Revaluation of investments to market value at June 1, 2007 - (1,169 ) - (1,169 ) Unrealized losses on available-for-sale investments - (649 ) - (649 ) Subscriptions refunded - - (70,000 ) - - - (70,000 ) Stock options exercised 10,000 1,500 - 1,500 Private placements 8,715,000 1,307,250 - 1,307,250 Share issue costs - (90,842 ) - (90,842 ) Stock based compensation - - - 21,311 - - 21,311 Fair value of broker’s warrants issued - (25,339 ) - 25,339 - - - Net loss for the year - (1,142,796 ) (1,142,796 ) Balance, May 31, 2008 49,587,528 $ 12,031,827 $ - $ 332,404 $ (1,818 ) $ (9,075,791 ) $ 3,286,622 The accompanying notes are an integral part of these consolidated financial statements. TERYL RESOURCES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2 (Stated in Canadian Dollars) 1. NATURE OF OPERATIONS AND GOING CONCERN Teryl Resources Corp. is a public company incorporated under the British Columbia Business Corporations Act on July 16, 1985.Its shares are listed on the TSX Venture Exchange. The Company makes expenditures on acquiring mineral properties and carries out exploration on the properties.It also acquires oil and gas property interests and participates in drilling wells. Recoverability of the amounts shown for investments, mineral properties, interest in oil and gas propert­ies and the related deferred expendi­tures is dependent upon the existence of economically recovera­ble reserves, the ability to obtain the necessary financing to complete the exploration, the profita­bility of future product­ion or the ability of the Company to dispose of those assets on a profitable basis.The Company's ongoing operation is dependent upon cash flow from successful operations and equity financing.The
